Citation Nr: 1750558	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  09-04 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) with stenosis of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to special monthly compensation (SMC) for aid and attendance and/or housebound benefits.




REMAND

The Veteran served on active duty from February 1969 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran was last afforded a VA examination of his lumbar spine disability and associated radiculopathy in December 2014.  In an October 2016 written statement, the Veteran's representative asserted that the Veteran believed his disabilities had worsened since the last VA examination in December 2014 and it was requested that the Veteran be afforded a new VA examination that addresses the current severity of his disabilities on appeal.  The Board has also reviewed the December 2014 VA examination report and finds that it is not adequate, as it does not provide passive range of motion testing for pain, or range of motion testing for pain during weightbearing and non-weightbearing.  Consequently, the Board finds that a remand is necessary in order to obtain another VA examination which adequately assesses the current severity of the Veteran's lumbar spine and associated radiculopathy disabilities.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint).

Regarding the Veteran's TDIU claim, the Board finds that the Veteran should be afforded a vocational assessment with a Veterans' Hospital Administration (VHA) Vocational Rehabilitation Specialist regarding the combined impact all the Veteran's service-connected disabilities have on his ability to obtain and maintain substantially gainful employment.

Finally, the Board notes that that the Veteran has not been afforded a VA examination as to his claim for SMC based on the need for regular aid and attendance of another person since September 2013.  In light of the above, the Board finds that this claim must be remanded to afford the Veteran a contemporaneous VA examination to determine whether he requires the aid and attendance of another person due to service-connected disabilities so that the claim may also be adequately assessed.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The examiner should test the range of motion of the lumbar spine for pain in active motion, passive motion, weightbearing, and in non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner must also estimate additional functional limitation due to factors such as pain and weakness, with repetitive use over time, and on flare-ups.  Such additional functional limitation should be expressed in degrees of lost motion.  If this estimate cannot be provided the examiner must explain why, and merely not observing the Veteran during a flare up or with repetitive use over time is not sufficient basis for failing to provide an estimate.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3. Following the above development, request that a Veteran's Health Administration (VHA) Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  As appropriate, the specialist should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of his education and work experiences) and any type of employment that would remain feasible despite the service-connected disabilities.  If a VHA Vocational Rehabilitation Specialist is not available at the Veteran's local VA facility, this finding must be EXPRESSLY noted in the record.  Only if a VHA Vocational Rehabilitation Specialist is not available should the Veteran be scheduled for an examination for another appropriate medical professional to address the issue listed.

4. Schedule the Veteran for a VA aid and attendance examination to determine whether he requires aid and attendance as a result of his service-connected disabilities.  The examiner must state whether the Veteran currently is in need of the regular aid and attendance of another person as a result of his service-connected disabilities.  The examiner is advised that service connection is in effect for degenerative disc disease with stenosis of the lumbar spine, left lower extremity radiculopathy, right lower extremity radiculopathy, and posttraumatic stress disorder (PTSD). 

The examiner must comment on whether, due to the Veteran's service-connected disabilities, he is able to care for his basic needs, including to dressing and undressing himself; keep himself ordinarily clean and presentable; whether he has a frequent need of adjustment of any special prosthetic or orthopedic appliance; his ability feed himself; his ability to tend to the wants of nature; as well as any other incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.

5. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Daniel G. Krasnegor, Attorney at Law

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

